

[Name of Recipient]
Exhibit 10(a)





2005 PERFORMANCE SHARE AWARD LETTER
FOR VICE PRESIDENTS






The Compensation and Management Succession Committee of the Company’s Board of
Directors (the “Committee”) has awarded you the following:


____________ Performance Shares
Award Period: January 1, 2005 - December 31, 2008
Grant Date: March 4, 2005


The Performance Shares were awarded pursuant to the Company’s Long-Term
Incentive Plan (the “Plan”), and are subject to the terms and conditions
contained in the Plan and in the Provisions for 2005 Performance Shares for Vice
Presidents set forth in Appendix A to this Award Letter.


This Award is intended to fulfill the Plan’s purpose of furthering the long-term
growth in profitability of the Company by offering long-term incentives to key
executives, officers and employees who will be largely responsible for such
growth. Since these Awards have been granted to only a select group of Company
employees, I request that you keep the terms of this Award confidential.




H. Corbin Day, Chairman,
Compensation and Management Succession Committee
of the Board of Directors
of Protective Life Corporation








53672v2


Exhibit 10(a)
APPENDIX A




PROVISIONS FOR
2005 PERFORMANCE SHARES
FOR VICE PRESIDENTS
MARCH 4, 2005




On March 4, 2005, Protective Life Corporation (the “Company”) granted
performance shares (“Performance Shares”) under its Long-Term Incentive Plan
(the “Plan”). Each vice president who was granted Performance Shares received a
2005 Performance Share Award Letter for Vice Presidents (the “Award Letter”).
The terms of your Award are contained in these Provisions for 2005 Performance
Shares for Vice Presidents (“Performance Share Provisions”), which refer to and
incorporate information contained in the Award Letter. This Award is also
subject to the terms and conditions set forth in the Plan and any rules and
regulations adopted by the Compensation and Management Succession Committee of
the Board of Directors (the “Committee”). Any terms used in these Performance
Share Provisions and not defined herein have the meanings set forth in the Plan.


These Performance Share Provisions and the Award Letter constitute part of a
prospectus covering securities that have been registered under the Securities
Act of 1933. The date of this part of the prospectus is March 4, 2005.


1. General Provisions. The number of Performance Shares that you have been
awarded, the Award Period of the Performance Shares, and the Grant Date of the
Performance Shares are set forth in your Award Letter.


2. Earn-Out of Performance Shares.


(a) General. Payment of the Performance Share Award will be based upon a
comparison of the Company’s “average return on average equity” (as defined
below) for the Award Period to that of a “comparison group” (as defined below).
If the Company’s average return on average equity for the Award Period ranks
below the 40th percentile of such measure for the comparison group, no payment
will be made; if it is at the 40th percentile, a 33% payment will be made; if it
is at the 50th percentile, a 50% payment will be made; if it is at the 75th
percentile, a 100% payment will be made; and if it is at the 90th percentile, a
130% payment will be made. There will be interpolation between the 40th and 50th
percentiles to determine the exact percentage to be paid between 33% and 50%,
interpolation between the 50th and 75th percentiles to determine the exact
percentage to be paid between 50% and 100%, and interpolation between the 75th
and 90th percentiles to determine the exact percentage to be paid between 100%
and 130%.


(b) Definitions. “Return on average equity” for a calendar year is generally
defined as net income per share divided by average stockholders’ equity
(excluding accumulated comprehensive income) per share, capped at a maximum of
25% per calendar year. “Average stockholders’ equity” for a calendar year is the
average of the stockholders’ equity on the last business day of each calendar
quarter during such calendar year and of the stockholders’ equity on the last
business day of the preceding calendar year. “Average return on average equity”
for the Award Period is the average of the returns on average equity for the
calendar years during the Award Period. Unless the Committee determines
otherwise, any one-time, special or non-recurring charge against the Company’s
earnings shall be taken into account only in the Award Period ending in the year
in which such charge is taken, and not in other Award Periods. The “comparison
group” is generally comprised of the Company and the 40 largest public held
stock life and multiline insurance companies (as measured by net worth). The
companies in the comparison group are listed in Appendix B. If any comparison
group company’s net income per share or stockholders’ equity per share shall
cease to be publicly available (due to a business combination, receivership,
bankruptcy, or other event) or if any such company is no longer publicly held or
becomes a downstream affiliate of any other company in the comparison group on
or before January 1 following the end of the Award Period, or substantially
exits the insurance industry (due to a divestiture of its insurance business, or
other events), its average return on average equity shall be ranked below that
of the Company. The Committee may adjust the performance criteria to recognize
special or non-recurring situations or circumstances with respect to the Company
or any other company in the comparison group for any year during the Award
Period.


3. Time and Form of Payment. As soon as practicable after the end of the Award
Period, the Committee will determine the extent to which the Performance Share
Award has been earned. The amount of the total payment shall be based on the
Fair Market Value of the Common Stock. Unless the Committee determines
otherwise, payment will be made partly in shares of Common Stock and partly in
cash, with the cash portion being approximately equal to the federal, state and
local income tax withholding obligation with respect to such payment.


4. Termination of Employment.


(a) Death, Disability or Retirement. If your employment is terminated by death,
disability or by retirement on or after normal retirement age or prior to normal
retirement age at the request of the Company, you will receive a pro rata
payment with respect to the Performance Shares based on the period of employment
during the Award Period and determined by reference to the performance achieved
as of the end of the fiscal year immediately preceding your termination date
(or, if your employment terminates in 2005, by reference to performance as of
December 31, 2004).


(b) Special Termination. If your employment is terminated by reason of (1)
retirement prior to normal retirement age at your request and approved in
writing by the Company, (2) the divestiture of a business segment or a
significant portion of the assets of the Company, or (3) a significant reduction
by the Company in its salaried work force, the determination of whether any
payment shall be made with respect to any unvested portion of your Performance
Share Award shall be at the discretion of the Committee. Any such payment, if
made, will not exceed the number of Performance Shares determined as set forth
in paragraph 4(a).
(c) Retirement in Calendar Year of Grant. Any provision of these Performance
Share Provisions to the contrary notwithstanding, if (i) this Award is intended,
at the time of grant, to be “performance-based compensation” within the meaning
of Section 162(m)(4)(c) of the Internal Revenue Code (the “Code”), to the extent
required to so qualify any Award thereunder, and (ii) your employment is
terminated before January 1, 2006 by retirement on or after normal retirement
age or prior to normal retirement age at the request of the Company, you will
receive a pro rata payment with respect to the Performance Shares based on the
period of employment during the Award Period and determined by reference to the
performance achieved as of December 31, 2005.


(d) Other Termination. If your employment is terminated for any reason not set
forth in paragraphs 4(a), (b) or (c), any unvested portion of your Performance
Share Award will be forfeited.


5. Change in Control. In the event of a Change in Control, you shall be deemed
to have earned Performance Shares with respect to your Award based upon
performance as of the December 31 preceding the date of the Change in Control,
provided that the number of Performance Shares earned shall never be less than
the aggregate number of Performance Shares at the 75th percentile (as described
in paragraph 2(a)) with respect to the Award. Each Performance Share so earned
shall be canceled in exchange for a payment in cash of an amount equal to the
greater of (a) the price per share of Common Stock immediately preceding any
transaction resulting in a Change in Control or (b) the highest price per share
of Common Stock offered in conjunction with any transaction resulting in a
Change in Control (as determined in good faith by the Committee if any part of
the offered price is payable other than in cash).


6. Federal Income Tax Consequences.


(a) General. The following description of the federal income tax consequences of
the Performance Shares is based on currently applicable provisions of the Code
and related regulations, and is intended to be only a general summary. The
summary does not discuss state and local tax laws, which may differ from the
federal tax law, or federal estate, gift and employment tax laws. For these
reasons, you are urged to consult with your own tax advisor regarding the
application of the tax laws to your particular situation.


(b) Grant of Performance Shares. This grant of Performance Shares will not cause
you to be subject to federal income tax.


(c) Payment of Performance Shares. You will recognize ordinary income for
federal income tax purposes on the date the Performance Shares are earned and
paid (the “payment date”), unless you have made an effective election under the
Company’s Deferred Compensation Plan for Officers (“Deferred Compensation
Plan”), as discussed in paragraph 6(e). The amount of income recognized will be
equal to the aggregate of the amount of cash and the fair market value (as of
the payment date) of the shares of Common Stock paid.


(d) Sale of Performance Shares. Your tax basis in the shares of Common Stock
acquired upon payment of Performance Shares will be equal to the fair market
value of the shares on the payment date (unless you have made an effective
election under the Deferred Compensation Plan, as discussed in paragraph 6(e)).


You will recognize capital gain or loss on the sale or exchange of the acquired
shares to the extent of any difference between the amount realized and the tax
basis in the shares. The tax treatment of the capital gain or loss will depend
upon the period of time between the payment date and the date of the sale or
exchange, your adjusted gross income, and other factors.


(e) Deferred Compensation Plan. You may be able to defer payment of Performance
Shares, and the recognition of taxable income with respect to such payment, by
making deferral elections under the Deferred Compensation Plan. If you make
effective deferral elections, you will recognize ordinary income on your
Performance Shares as of the date the Performance Shares are paid from the
Deferred Compensation Plan, in an amount equal to the amount of cash and the
fair market value (on such date) of the shares of Common Stock paid. Similarly,
your holding period for capital gains purposes will begin as of the date of
payment from the Deferred Compensation Plan, and the tax basis in the shares of
Common Stock acquired will equal the fair market value of the shares on such
date.


You will be provided with more information about this deferral opportunity, and
the Deferred Compensation Plan, before your Performance Shares become payable.


(f) Company Deductions. As a general rule, the Company or one of its
subsidiaries will be entitled to a deduction for federal income tax purposes at
the same time and in the same amount that a Performance Share holder recognizes
ordinary income, to the extent that such income is considered reasonable
compensation under the Code. Neither the Company nor any subsidiary will be
entitled to a deduction with respect to payments that constitute “excess
parachute payments” pursuant to Section 280G of the Code and that do not qualify
as reasonable compensation pursuant to that section. Such payments will also
subject the recipients to a 20% excise tax.


(g) ERISA. The Plan is not qualified under Section 401(a) of the Code and is not
subject to any of the provisions of the Employee Retirement Income Security Act
of 1974.


7. Deferral of Payment by the Company. The Committee may defer the payment of
cash and the issuance or delivery of Common Stock to prevent the Company or its
subsidiaries from being denied a federal income tax deduction with respect to
any payment of Performance Shares. If a cash payment or distribution of Common
Stock to a Participant is deferred, the Company will establish for the
Participant a book-entry account (the “Account”) representing all such
deferrals. If dividends are paid by the Company during the deferral period, the
Participant’s Account shall be credited with the amount of any dividends which
would otherwise have been payable to the Participant if the number of shares
represented by such Account had been owned directly, and such amount shall be
deemed to be reinvested in additional shares of Common Stock.


8. Income Tax Withholding. The Company will withhold, from your Performance
Share payment (or your payment from the Deferred Compensation Plan, if you have
made deferral elections under such Plan), an amount in cash sufficient to
satisfy any applicable federal, state or local tax withholding obligation.


The amount of withholding tax retained by the Company will be paid to the
appropriate federal, state and local tax authorities in satisfaction of the
withholding obligations under the tax laws. The total amount of income you
recognize by reason of the payment of Performance Shares will be reported on
Form W-2 in the year in which you recognize income with respect to the payment.
Whether you owe additional tax will depend on your overall taxable income for
the applicable year and the total tax remitted for that year through withholding
or by estimated payments.


9. Non-transferability of Performance Shares. Your Performance Shares may not be
assigned, pledged, or otherwise transferred, except upon your death by the laws
of intestacy or descent and distribution.


10. Beneficiary Designations. You may name a beneficiary or beneficiaries (who
must be members of your family and who may be named contingently or
successively) with respect to your rights under the Plan (including the right to
receive payment of Performance Shares after your death) by submitting a written
beneficiary designation in a form acceptable to the Company. Any such
designation will be effective only when filed with the Company’s Chief
Accounting Officer (or such other person as the Company may designate) before
your date of death, and will (unless specifically set forth therein) revoke all
prior designations. If there is no beneficiary designation in effect on the date
of your death, your beneficiary will be your surviving spouse or, if you have no
surviving spouse, your estate.


11. Adjustment in Certain Events. In the event of specified changes in the
Company’s capital structure, the Committee may make appropriate adjustment in
the number and kind of shares authorized by the Plan, and the number and kind of
shares covered by outstanding Awards. These Performance Share Provisions will
continue to apply to your Award as so adjusted.


12. Administration of the Plan. The Plan is administered by the Committee, which
consists of at least two directors, none of whom is an employee of the Company.
The members of the Committee are appointed annually by the Board of Directors
and may be removed by the Board of Directors. To the Company’s best knowledge,
there is no other material relationship between any member of the Committee and
the Company or its affiliates or employees.


The Committee designates the eligible employees to be granted awards and the
type and amount of awards to be granted. The Committee also has authority to
interpret the Plan, to adopt rules for administering the Plan, to decide all
questions of fact arising under the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. Committee
determinations need not be uniform, whether or not the Participants are
similarly situated. All decisions and acts of the Committee are final and
binding on all affected Participants.


13. Stock Purchase Rights. Pursuant to a Rights Agreement, on August 18, 1995,
the Company paid a dividend of one right (a “Right”) on each share of Common
Stock then outstanding. Each Right entitles the holder to purchase one
one-hundredth of a share of Series A Junior Participating Cumulative Preferred
Stock. The Rights Agreement provides that the Company will issue one Right
together with each share of Common Stock issued by it in the future.


The Rights are currently represented by certificates for the Common Stock and
can only be transferred together with the Common Stock. However, upon the
occurrence of certain events the Rights will become exercisable and at that time
may be transferred separately from the Common Stock. Unless and until such
Rights become exercisable they are expected to have no value independent of the
Common Stock


Upon payment of your Performance Shares, you will receive one Right with respect
to each share of Common Stock received. If the Rights become exercisable, the
Company will provide more detailed information about how they affect Awards
under the Plan.


14. Amendment. The Committee may from time to time amend the terms of this Award
in accordance with the terms of the Plan in effect at the time of such
amendment, but no amendment which is unfavorable to you can be made without your
written consent. The Plan will terminate on December 31, 2012; however, such
termination will not affect an Award previously granted. The Company may amend,
terminate or discontinue the Plan at any time, but no amendment, termination or
discontinuance of the Plan will unfavorably affect any Award previously granted.


15. Section 16(b) Considerations. If you are deemed to be an officer of the
Company for purposes of Section 16(b) of the Securities Exchange Act of 1934
(“Section 16(b)”), you will be required to return to the Company any “profit”
realized from the “purchase” and “sale”, or “sale” and “purchase”, of Common
Stock within any six-month period. The grant of Performance Shares and the
receipt of shares upon payment of Performance Shares under the Plan are not
purchases for purposes of Section 16(b). The withholding of shares to satisfy
your tax liability in connection with the payment of Performance Shares (as
described in paragraph 8) will also be exempt from Section 16(b).


Reporting requirements apply with respect to the payment of Performance Shares,
the deferral of payment under the Deferred Compensation Plan, and the ultimate
distribution of shares from the Deferred Compensation Plan. If you are subject
to Section 16(b), you should consult the Company’s Legal Department with respect
to these provisions.


16. Restrictions on Resale. There are no restrictions imposed by the Plan on the
resale of Common Stock acquired under the Plan. However, under the provisions of
the Securities Act of 1933 (the “Securities Act”) and the rules and regulations
of the Securities and Exchange Commission (the “SEC”), resales of stock acquired
under the Plan by certain officers and directors of the Company who may be
deemed to be “affiliates” of the Company must be made pursuant to an appropriate
effective registration statement filed with the SEC, pursuant to the provisions
of Rule 144 issued under the Securities Act, or pursuant to another exemption
from registration provided in the Securities Act. At the present time, the
Company does not have a currently effective registration statement pursuant to
which such resales may be made by affiliates. In addition, the Company’s
directors, officers and employees are subject to all applicable laws and to the
Company’s policies and procedures regarding the purchase and sale of Common
Stock (including its Code of Business Conduct, Statement of Policy on Purchase
or Sale of Protective Corporation Stock, and Stock Ownership Guidelines).


17. Effect on Employment and Other Benefits. Receipt of an Award under the Plan
does not confer any right to receive Awards in the future or to continue in the
employ of the Company and its subsidiaries, and Award recipients are subject to
discipline and discharge in the same manner as any other employee. Income
recognized as a result of payment of Performance Shares will not be included in
the formula for calculating your benefits under the Company’s Pension, 401(k)
and Stock Ownership, and Disability Plans.


18. Regulatory Compliance. Under the Plan, the Company is not required to
deliver Common Stock for payment of Performance Shares if such delivery would
violate any applicable law, regulation or stock exchange requirement. If
required by any federal or state securities law or regulation, the Company may
impose restrictions on a Performance Share holder’s ability to transfer shares
received under the Plan.


19. Company and Plan Documents. Each year the Company sends a copy of its Annual
Report to Share Owners for its last fiscal year to all share owners of the
Company. An additional copy of the Company’s most recent Annual Report to Share
Owners and all other communications distributed by the Company to its
shareholders may be obtained without charge, by written or oral request to
Investor Relations, Protection Life Corporation, P. O. Box 2606, Birmingham,
Alabama 35202 (telephone (205) 268-3573).


The following documents filed by the Company with the SEC under the Securities
Exchange Act of 1934 (the “Exchange Act”) are incorporated herein by reference:


(a) The Company’s most recent Annual Report on Form 10-K;


(b) All other reports filed by the Company under Section 13(a) or 15(d) of the
Exchange Act after the end of the year covered by its most recent Annual Report
on Form 10-K; and


(c) The description of the Common Stock and the Rights contained in the
registration statements therefore under the Exchange Act, including any
amendments filed for the purpose of updating such descriptions.


All documents filed by the Company pursuant to Sections 13(a), 13(c), 14 and
15(d) of the Exchange Act after the date of this document and prior to the
filing of a post-effective amendment which indicates that all securities offered
under the Plan have been sold or which deregisters all securities then remaining
unsold, shall be deemed to be incorporated by reference herein and to be a part
hereof from the date of the filing of such documents.


A copy of any or all of the documents referred to above, as well as any
documents constituting part of a prospectus covering shares offered under the
Plan, may be obtained, without charge, by written or oral request to Investor
Relations, Protective Life Corporation, P. O. Box 2606, Birmingham, Alabama
35202 (telephone (205) 268-3573).



_______________________________




Questions regarding this Award and requests for additional information about the
Plan or the Committee should be directed to Jason Hudson, Protective Life
Corporation, P. O. Box 2606, Birmingham, Alabama 35202 (telephone (205)
268-5279). These Performance Share Provisions and your Award Letter contain the
formal terms and conditions of your Award, and should be retained for future
reference.

 

--------------------------------------------------------------------------------

 
Exhibit 10(a)

APPENDIX B


2005 PERFORMANCE SHARE AWARDS
COMPARISON GROUP


The coThe comparison group is comprised of the Company, Protective Life
Corporation (PL), and the following 40 stock life and multiline insurance
companies.




Aetna Inc. (AET)
Jefferson-Pilot Corporation (JP)
AFLAC, Inc. (AFL)
Kansas City Life Insurance Company (KCLI)
Alfa Corporation (ALFA)
Lincoln National Corporation (LNC)
Allmerica Financial Corporation (AFC)
MetLife, Inc. (MET)
Allstate Corporation (ALL)
National Western Life Insurance Company (NWLIA)
American International Group, Inc. (AIG)
Nationwide Financial Services, Inc. (NFS)
AmerUS Group Co. (AMH)
Old Republic International Corporation (ORI)
Annuity and Life Re (Holdings), Ltd. (ANNRF.OB)
Penn Treaty American Corporation (PTA)
Aon Corporation (AOC)
The Phoenix Companies (PNX)
Assurant Inc. (AIZ)
Presidential Life Corporation (PLFE)
CIGNA Corporation (CI)
Principal Financial Group, Inc. (PFG)
CNA Financial Corporation (CNA)
Prudential Financial, Inc. (PRU)
Conseco, Inc. (CNO)
Reinsurance Group of America, Inc. (RGA)
Delphi Financial Group, Inc. (DFG)
Scottish Annuity & Life Holdings, Ltd. (SCT)
Erie Family Life Insurance Company (ERIF)
StanCorp Financial Group, Inc. (SFG)
FBL Financial Group, Inc. (FFG)
Torchmark Corporation (TMK)
Genworth Financial, Inc. (GNW)
United Insurance Companies, Inc. (UCI)
Great American Financial Resources, Inc. (GFR)
Unitrin Incorporated (UTR)
The Hartford Financial Services Group, Inc. (HIG)
Universal American Financial Corporation (UHCO)
Independence Holding Company (INHO)
UNUMProvident Corporation (UNM)
               





53673v2





